DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to amend the limitation “the roll pair support is rotates about a tilt axis” in line 6 to read as: the roll pair support rotates about a tilt axis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, the claim states “forming roll parts each including the roll pair” this renders the claim indefinite since it is unclear how a multiple number of forming roll parts are to each include the single roll pair set forth in claim 1. For examination purposes the limitation is being interpreted as intending to set forth each forming roll part includes a roll pair with one of the forming roll parts including the single roll pair of claim 1.
With regards to claim 5, the claim states “the forming roll parts” in line 2, it is unclear if this limitation is intending to refer to all of the forming roll parts or the at least one of the forming roll parts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0027641).
In reference to claim 1, Lee et al discloses a roll bending apparatus comprising of 
a stand base (103) [see paragraph 0090];
a tilt axis support (111) that is placed on the stand base (103) and that slides relative to the stand base on a plane including a conveying direction of an elongated material in a first normal direction (lateral direction) that is normal to the conveying direction [see paragraph 0091; figures 2-3];
a roll pair support (121) disposed on the tilt axis support, such that the roll pair support rotates about a tilt axis that extends in a second normal direction that is orthogonal to both the conveying direction and the first normal direction (lateral direction) [see paragraph 0095]; and
a roll pair (R1, R2) that is supported on the roll pair support (121) and that is comprised of a pair of rolls (R1, R2) disposed facing each other, the roll p air sandwiching the elongated material between the rolls to perform forming on the elongated material [see paragraph 0099; figures 2-3].
In reference to claim 2, the roll pair includes a first roll (R1) and a second roll (R2), and the roll bending apparatus further comprises
a first roll support (RH2) that supports the first roll (R2) and that is supported on the roll pair support (121), the first roll support sliding in the first normal direction relative to the roll pair support [it is noted that the first roll support (RH2) is mounted on the roll pair support (121) which is mounted on the tilt axis support (111) and therefore slides with the tilt axis support in the first normal direction].
In reference to claim 3, Lee et al further discloses a second roll support (RH1) that supports the second roll (R1) and that is supported on the first roll support, the second roll support sliding in the first normal direction relative to the first roll support [it is noted that the second roll support (RH2) is mounted above the first roll support (RH1) which is mounted on the roll pair support (121) that is mounted on the tilt axis support (111) and therefore slides with the tilt axis support in the first normal direction].
In reference to claim 4, as best understood, Lee et al further discloses forming roll parts (RU1-RU10) including the roll pair (R1, R2), the forming roll parts being arranged in the conveying direction of the elongated material [see figure 1], wherein at least one of the forming roll parts includes the tilt axis support (111) and the roll pair support (121).
In reference to claim 5, Lee et al further discloses the forming roll parts include a cross-sectional-shape-forming roll bending part that roll forms an elongated plate material that is the elongated material into an elongated component having a predefined cross-sectional shape; and a curve-forming forming roll part that forms a curve in the elongated component that is the elongated material, and the curve forming roll part is provided with the tilt axis support and the roll pair support [it is noted that Lee et al discloses that each of the forming roll pairs is provided with the tilt axis support and the roll pair support and that each forming roll part can be used as a cross section shape forming roll bending part or a curve-forming forming roll part, as seen in figure 7]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725